Citation Nr: 0331772	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  01-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.   

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
April 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

In statements dated and received in June 1999, the veteran 
has claimed that he injured his hips and back as a result of 
a fall from a ladder in service.  The Board notes that the RO 
has considered these claims on a direct basis (see rating 
action dated in July 2000), but has not provided the veteran 
the applicable regulations.  

In addition, the veteran has asserted that he developed the 
bilateral hip and back disorders as a result of his service-
connected bilateral patellofemoral syndrome.  Service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2003).  In Allen v. Brown, the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The Court defined aggravation as an 
increase in the disability.  Allen v. Brown, at 444, 448, 
449.  

In April 2001, a VA examiner, V. Malladi, rendered an opinion 
regarding the relationship between the veteran's bilateral 
hip disorder, back disorder, and the veteran's service- 
connected bilateral knee disability.  The examiner opined 
that the veteran's hip pain and back pain were not due to the 
veteran's knee pain.  The Board finds that this opinion does 
not adequately answer the question of whether bilateral knee 
disorder may have aggravated the bilateral hip and back 
disorders.  VA may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, the Board is of the view that another VA 
opinion regarding the issue of aggravation is warranted in 
this matter.  

In addition, medical records of Health Check Plus dated from 
1999 to 2001 which show that the veteran was seen and treated 
for chronic back pain were submitted subsequent to the 
veteran's September 2001 statement of case.  The RO has not 
considered these records.  Therefore, this evidence being 
referred to the RO for appropriate action.  38 C.F.R. § 19.37 
(2002).  

Accordingly, this case is remanded to RO for the following:  

1.  The RO make arrangements with the VA Medical 
Center in Montgomery to have V. Malladi review 
the claims file, the April 2001 examination 
report, and a copy of this remand.  If this 
examiner is not available, arrange for review of 
the claims file by a different examiner.  The 
examiner should be asked to state an opinion as 
to whether the veteran's bilateral hip disorder 
and back disorder increased in disability as a 
result of the veteran's service-connected 
bilateral patellofemoral syndrome.  The medical 
rationale for the opinion should be provided, 
citing the objective medical findings leading to 
the conclusion.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  The RO must review the entire file and ensure 
for any issue(s) remaining on appeal that all 
notification and development necessary to comply 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001)) is fully complied with and satisfied.  
The claims file must include documentation that the 
RO has complied with the VA's redefined duties to 
notify and assist a claimant, as set forth in the 
VCAA.


4.  The RO should readjudicate the claims for 
service connection for a bilateral hip disorder and 
a back disorder on direct and secondary bases with 
consideration of the newly submitted evidence as 
noted.   

5.  If the claims remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case with the 
appropriate regulations.  An appropriate period 
of time should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



